NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HONG ZHENG,                                      No.   16-71025

                Petitioner,                      Agency No. A087-862-561

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Hong Zheng, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006),

and we deny the petition for review.

         In denying Zheng’s claims, the BIA did not address the IJ’s adverse

credibility determination, but found, even if credible, Zheng did not establish

eligibility for relief. We reject Zheng’s contention that the BIA erred by declining

to reach the IJ’s adverse credibility determination. See Simeonov v. Ashcroft, 371
F.3d 532, 538 (9th Cir. 2004).

         Substantial evidence supports the agency’s finding that Zheng’s experiences

in China, considered cumulatively, did not rise to the level of persecution. See Gu,
454 F.3d at 1019-21; see also Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003) (“Although [petitioner’s] experiences are disturbing and regrettable, they do

not evince actions so severe as to compel a finding of past persecution.”).

Substantial evidence also supports the agency’s finding that Zheng did not

demonstrate a well-founded fear of future persecution. See Gu, 454 F.3d at 1022

(petitioner failed to present “compelling, objective evidence demonstrating a well-

founded fear of persecution”); Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.

2003) (possibility of persecution “too speculative”). Thus, Zheng’s asylum claim

fails.

         Because Zheng failed to establish eligibility for asylum, in this case, she did


                                             2                                   16-71025
not establish eligibility for withholding of removal. See Zehatye v. Gonzales, 453
F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of Zheng’s CAT

claim because she failed to establish it is more likely than not she would be

tortured by or with the consent or acquiesce of the government if returned to

China. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of

torture too speculative).

      PETITION FOR REVIEW DENIED.




                                          3                                     16-71025